PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 05-4228
JAMES E. SIMMS,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                            (CR-03-386)

                      Argued: February 1, 2006

                      Decided: March 28, 2006

      Before WILKINS, Chief Judge, and WILKINSON and
                  LUTTIG, Circuit Judges.



Affirmed by published opinion. Chief Judge Wilkins wrote the opin-
ion, in which Judge Wilkinson and Judge Luttig joined.


                            COUNSEL

ARGUED: Paresh S. Patel, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greenbelt, Maryland, for Appellant. Jefferson McClure
Gray, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee. ON
BRIEF: James Wyda, Federal Public Defender, Peter R. Johnson,
Assistant Federal Public Defender, Greenbelt, Maryland, for Appel-
2                      UNITED STATES v. SIMMS
lant. Rod J. Rosenstein, United States Attorney, Baltimore, Maryland,
for Appellee.


                             OPINION

WILKINS, Chief Judge:

   James E. Simms appeals the 15-year mandatory minimum sentence
of imprisonment imposed by the district court pursuant to the Armed
Career Criminal Act (ACCA) of 1984, see 18 U.S.C.A. § 924(e)
(West 2000 & Supp. 2005). Simms maintains that the district court
erred in utilizing an application for charge relating to a prior Mary-
land conviction to determine that the conviction was for a predicate
felony under the ACCA. Finding no error, we affirm.

                                  I.

   Simms pleaded guilty in December 2004 to unlawful possession of
a firearm, see 18 U.S.C.A. § 922(g)(1) (West 2000). The Government
filed a notice of intention to seek a sentencing enhancement pursuant
to the ACCA on the basis of three prior Maryland state convictions:
one in 1985 for battery, one in 1985 for assault, and one in 1992 for
assault with the intent to murder. Simms did not dispute that the 1992
conviction qualified as a predicate felony under § 924(e) but main-
tained that the other two—both of which resulted from guilty pleas—
did not. The district court concluded that although the Maryland
crimes of battery and assault did not constitute crimes of violence per
se, it was clear from the charging document—including the facts
expressly incorporated into the document from the charge application
—that Simms’ convictions were each for a "violent felony" within the
meaning of the ACCA. 18 U.S.C.A. § 924(e). Accordingly, the dis-
trict court found that Simms qualified as an armed career criminal and
sentenced him to a mandatory 15 years imprisonment.

                                  II.

   Simms argues that the district court misapplied the ACCA in con-
cluding, based on facts included in the charge application, that his
                        UNITED STATES v. SIMMS                         3
1985 Maryland battery conviction was for a predicate felony. We dis-
agree.

  The ACCA mandates a 15-year minimum sentence of imprison-
ment for individuals convicted pursuant to 18 U.S.C.A. § 922(g) who
have "three previous convictions . . . for a violent felony or a serious
drug offense, or both, committed on occasions different from one
another." 18 U.S.C.A. § 924(e)(1). A "violent felony" is defined as

    any crime punishable by imprisonment for a term exceeding
    one year . . . that—

            (i) has as an element the use, attempted use, or
         threatened use of physical force against the person
         of another; or

            (ii) is burglary, arson, or extortion, involves use
         of explosives, or otherwise involves conduct that
         presents a serious potential risk of physical injury
         to another.

Id. § 924(e)(2)(B).

   It is well settled that in determining whether a conviction consti-
tutes a "violent felony" under § 924(e)(2)(B), a court generally must
"look only to the fact of conviction and the statutory definition of the
prior offense." Taylor v. United States, 495 U.S. 575, 602 (1990). As
a result, an offense that actually may have been committed by the use
of physical force against another person nevertheless is not consid-
ered to be a violent felony under subsection (e)(2)(B)(i) if the ele-
ments of the offense do not include the use, attempted use, or
threatened use of physical force. See id. at 600-02. Alternatively, an
offense that includes as an element the use, attempted use, or threat-
ened use of physical force is a violent felony even if the underlying
offense in fact was committed in a relatively nonviolent way. See
United States v. Coleman, 158 F.3d 199, 201-02 (4th Cir. 1998) (en
banc). In such situations, the conduct actually underlying the convic-
tion is irrelevant to the question of whether the conviction is a violent
felony because the critical issue is whether the fact finder was
4                       UNITED STATES v. SIMMS
required to find the use, attempted use, or threatened use of physical
force as an element of the offense. See id. at 202.

   On the other hand, it is equally well recognized that in a certain
limited number of situations it is appropriate for a court to look
beyond the fact of conviction and the elements of the offense in
deciding whether an offense constitutes a violent felony. See Taylor,
495 U.S. at 602. In those narrow circumstances in which an offense
could have been committed either with or without the use, attempted
use, or threatened use of physical force, a district court must look past
the fact of conviction and the elements of the offense. See Coleman,
158 F.3d at 202; United States v. Cook, 26 F.3d 507, 509 (4th Cir.
1994).

   A Maryland conviction for battery presents the unusual situation in
which an offense may be committed in several ways—some of which
require the use, attempted use, or threatened use of physical force and
some of which do not. See United States v. Kirksey, 138 F.3d 120,
125 (4th Cir. 1998) (noting that Maryland battery includes "kissing
without consent, touching or tapping, jostling, and throwing water
upon another" (internal quotation marks omitted)). Accordingly, we
are unable to conclude that a Maryland conviction for battery is per
se a violent felony within the meaning of § 924(e)(2)(B). Neverthe-
less, because at least one of the ways in which a Maryland battery can
be committed involves the use, attempted use, or threatened use of
physical force against another, the district court properly looked
beyond the fact of conviction and the elements of the offense to deter-
mine whether the particular offense of which Simms was convicted
was a violent felony. See id.

   In determining that the 1985 battery conviction was for a violent
felony, the district court first considered the portion of the charging
papers containing the statement of charges. See Md. R. Crim. P. 4-
201(b), (c)(3) (explaining that an appropriate charging document in
district court includes "a statement of charges filed pursuant to section
(b) of Rule 4-211" and an appropriate charging document in circuit
court under some circumstances is a "charging document filed in the
District Court for an offense within its jurisdiction"); id. 4-211(b)
(requiring a complaining witness or arresting officer to provide an
affidavit containing facts showing probable cause that the defendant
                         UNITED STATES v. SIMMS                           5
committed the charged offense); see also Kirksey, 138 F.3d at 126
(holding that under Maryland law the affidavit required by Rule 4-
211(b) setting forth facts demonstrating probable cause is a part of the
charging papers). The charging papers charged, as is relevant here,
that "UPON THE FACTS CONTAINED IN THE APPLICATION
OF . . . Eddie Mabrey," Simms "did batter Eddie Mabrey in Baltimore
City, State of Md." J.A. 51. The court thus considered the charge
application, in which Mabrey swore under oath that on September 29,
1984, Simms "[p]istol whipped me, shot at me, kick[ed] me, face[,]
arm[,] back."1 Id. at 50. It was on that basis that the court determined
that the battery conviction was for a violent felony.

  It is well established that in determining whether a conviction is for
a violent felony the court properly may look to the charging papers.
See Taylor, 495 U.S. at 602; Coleman, 158 F.3d at 202. And, the
material relied upon by the district court was proper because, as we
have held, it was a part of the charging papers under Maryland law.
See Coleman, 158 F.3d at 202; Kirksey, 138 F.3d at 126.

   Coleman and Kirksey notwithstanding, Simms maintains that the
recent decision of the Supreme Court in Shepard v. United States, 125
S. Ct. 1254 (2005), requires a contrary result. In Shepard, the Court
held that a court could not consider police reports and a charge appli-
cation in determining whether a prior Massachusetts conviction con-
stituted a predicate felony under the ACCA. See Shepard, 125 S. Ct.
at 1257. The Court reiterated its holding from Taylor that in determin-
ing the character of a prior conviction resulting from a jury verdict,
courts may consider "charging documents filed in the court of convic-
tion, or . . . recorded judicial acts of that court limiting convictions
to the . . . category [at issue], as in giving instruction to the jury." Id.
at 1259. And, the Court held that Taylor’s reasoning applied as well
in cases in which the prior convictions were obtained by bench trial
or guilty plea. See id. The Court therefore concluded that in such
cases, courts could consider analogous materials, which in pleaded
cases would be, in addition to the charging documents, "the statement
of factual basis for the charge, shown by a transcript of plea colloquy
  1
   Both the Statement of Charges and the Application for Statement of
Charges were stamped with the District Court of Maryland seal, indicat-
ing that they were official court records.
6                       UNITED STATES v. SIMMS
or by written plea agreement presented to the court, or by a record of
comparable findings of fact adopted by the defendant upon entering
the plea." Id. at 1259-60 (citation omitted). However, the Court found
no justification for extending the Taylor rule to allow consideration
of "documents submitted to lower courts even prior to charges," such
as the police reports and charge application there at issue. Id. at 1260.
To do so, the Court reasoned, would undermine "the Taylor conclu-
sion, that respect for congressional intent and avoidance of collateral
trials require that evidence . . . be confined to records of the convict-
ing court approaching the certainty of the record of conviction . . . ."
Id. at 1261.

   Simms contends that the Maryland application relied on by the dis-
trict court in the present case "is equivalent to the Massachusetts com-
plaint application that was at issue in Shepard" because, in each case,
"the application consists of sworn statements by the complaining wit-
ness that provides the basis for the charging document." Br. of Appel-
lant at 10 n.2. But this argument fails to account for the fact that the
Maryland application, although originally "submitted to [the] lower
court[ ] . . . prior to charges," Shepard, 125 S. Ct. at 1260, was later
explicitly incorporated into Maryland’s statement of charges against
Simms. Cf. Parrilla v. Gonzales, 414 F.3d 1038, 1044 (9th Cir. 2005)
("Although police reports and complaint applications, standing alone,
may not be used to enhance a sentence following a criminal convic-
tion, the contents of these documents may be considered if specifi-
cally incorporated into the guilty plea or admitted by a defendant."
(citation omitted)). Simms maintains that Maryland’s inclusion of this
application as part of its charging document is merely a matter of
labeling, and therefore not legally significant. See United States v.
Shepard, 348 F.3d 308, 314 (1st Cir. 2003) (holding that whether
charge application was formally incorporated as part of charging doc-
ument affected only "the label given to the document" and thus did
not affect whether court could consider it), rev’d on other grounds,
125 S. Ct. 1254 (2005). That is simply not the case, however. Mary-
land’s incorporation of the application facts into the charging docu-
ment served the purpose of satisfying Maryland’s requirement that
each of its charging documents contains "a concise and definite state-
ment of the essential facts of the offense with which the defendant is
charged." Md. Rule Crim. P. 4-202(a); see Kirksey, 138 F.3d at 126.
The incorporated application thus advised Simms of "the nature of the
                         UNITED STATES v. SIMMS                            7
charges against [him] . . . with sufficient particularity . . . that a dispo-
sition may be pled to avoid double jeopardy." Kirksey, 138 F.3d at
126. The Massachusetts application considered by the Court in Shep-
ard did not serve the same purposes.

   The facts of Simms’ application, having been expressly incorpo-
rated into Simms’ charging document, were no less a part of that
charging document in any relevant respect than they would have been
had they been included by any other method. By contrast, the relevant
facts of Shepard’s Massachusetts application, not having been
included in Shepard’s charging document, were not a part of the
charging document at all. Because Taylor and Shepard specifically
allow district courts to consider charging documents in determining
the nature of prior convictions, this distinction makes all the differ-
ence in the application of the Taylor rule. Thus, the district court
properly considered the facts in the application here.2

   Of course, from the fact that the court properly considered the
application facts, it does not necessarily follow that those facts justi-
fied the "violent felony" finding. But in a case such as this one, in
which the charging document unambiguously alleges a "violent fel-
ony," and the record provides no basis for a belief that the facts
admitted by the defendant might not have constituted such a crime,
we must affirm the violent felony determination. See Coleman, 158
F.3d at 203 & n.4 (affirming determination under such circum-
stances); Kirksey, 138 F.3d at 126 (same).

   Simms maintains that this analysis is at odds with Shepard in that
Shepard refused to allow consideration of police reports and the
charge application indicating that the prior conviction was for a vio-
lent felony even though no other records were inconsistent with that
conclusion. See Shepard, 125 S. Ct. at 1260-61. No such conflict
exists, however. Shepard held that the fact that there was nothing in
the record to contradict the proposition that the facts admitted by
  2
    Simms also maintains that because the district court considered docu-
ments other than those sanctioned by the Court in Shepard and Taylor,
his Sixth Amendment rights were violated. Because we hold that the dis-
trict court did not violate the Taylor-Shepard rule, we need not decide
whether the rule is of constitutional dimension.
8                      UNITED STATES v. SIMMS
Shepard were essentially those included in the police reports and the
charge application was not sufficient to justify extending the Taylor
rule to allow consideration of those documents. See id. But Shepard
specifically allows reference to the charging document—into which
the application facts here were incorporated. See id. at 1259. Because
the weight to be given certain facts properly considered by the district
court is beyond the scope of Shepard, Shepard does not call into
question our prior decisions in Coleman and Kirksey; thus, these deci-
sions are controlling, see United States v. Collins, 415 F.3d 304, 311
(4th Cir. 2005) ("A decision of a panel of this court becomes the law
of the circuit and is binding on other panels unless it is overruled by
a subsequent en banc opinion of this court or a superseding contrary
decision of the Supreme Court." (internal quotation marks omitted)).

                                  III.

   In sum, because the district court did not err in determining, based
on the charge application, that Simms’ 1985 battery conviction was
a qualifying predicate conviction, the court correctly imposed a sen-
tence under the ACCA.

                                                           AFFIRMED